EXHIBIT 10.6

THIRD SUPPLEMENTAL INDENTURE

THIRD SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
March 23, 2007 among Liberman Broadcasting of Dallas LLC, Liberman Broadcasting
of Dallas License LLC, Liberman Television of Houston LLC, KZJL License LLC,
Liberman Broadcasting of Houston LLC, Liberman Broadcasting of Houston License
LLC, Liberman Television of Dallas LLC and Liberman Television of Dallas License
LLC (each a “Guaranteeing Subsidiary” and collectively, the “Guaranteeing
Subsidiaries”), each a Delaware limited liability company and a subsidiary of
LBI Media, Inc. (or its permitted successor), a California corporation (the
“Company”), the Company, the other Guarantors (as defined in the Indenture
referred to herein) and U.S. Bank National Association, a national banking
association, as trustee under the Indenture referred to below (the “Trustee”).

W I T N E S S E T H

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture, dated as of July 9, 2002, as supplemented by that certain
Supplemental Indenture dated as of July 25, 2003 and as further supplemented by
that certain Second Supplemental Indenture dated as of March 29, 2004 (as
supplemented, the “Indenture”), providing for the issuance of an aggregate
principal amount of up to $150.0 million of 10 1/8 Senior Subordinated Notes due
2012 (the “Notes”);

WHEREAS, the Indenture provides that under certain circumstances each
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which each Guaranteeing Subsidiary shall unconditionally
guarantee all of the Company’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Subsidiary Guarantee”); and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Guaranteeing
Subsidiaries and the Trustee mutually covenant and agree for the equal and
ratable benefit of the Holders of the Notes as follows:

1. CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.



--------------------------------------------------------------------------------

2. AGREEMENT TO GUARANTEE. Each Guaranteeing Subsidiary hereby agrees as
follows:

 

  (a) Along with all Guarantors named in the Indenture, to jointly and severally
Guarantee to each Holder of a Note authenticated and delivered by the Trustee
and to the Trustee and its successors and assigns, the Notes or the obligations
of the Company hereunder or thereunder, that:

(i) the principal of and interest, and premium, if any, on the Notes will be
promptly paid in full when due, whether at maturity, by acceleration, redemption
or otherwise, and interest on the overdue principal of and interest on the
Notes, if any, if lawful, and all other obligations of the Company to the
Holders or the Trustee hereunder or thereunder will be promptly paid in full or
performed, all in accordance with the terms hereof and thereof; and

(ii) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, that same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
Stated Maturity, by acceleration or otherwise. Failing payment when due of any
amount so guaranteed or any performance so guaranteed for whatever reason, the
Guarantors shall be jointly and severally obligated to pay the same immediately.

 

  (b) The obligations hereunder shall be unconditional, irrespective of the
validity, regularity or enforceability of the Notes or the Indenture, the
absence of any action to enforce the same, any waiver or consent by any Holder
of the Notes with respect to any provisions hereof or thereof, the recovery of
any judgment against the Company, any action to enforce the same or any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor.

 

  (c) The following is hereby waived: diligence, presentment, demand of payment,
filing of claims with a court in the event of insolvency or bankruptcy of the
Company, any right to require a proceeding first against the Company, protest,
notice and all demands whatsoever.

 

  (d) This Subsidiary Guarantee shall not be discharged except by complete
performance of the obligations contained in the Notes and the Indenture, and
each Guaranteeing Subsidiary accepts all obligations of a Guarantor under the
Indenture.

 

  (e) If any Holder or the Trustee is required by any court or otherwise to
return to the Company, the Guarantors, or any Custodian, Trustee, liquidator or
other similar official acting in relation to either the Company or the
Guarantors, any amount paid by either to the Trustee or such Holder, this
Subsidiary Guarantee, to the extent theretofore discharged, shall be reinstated
in full force and effect.

 

  (f)

The Guaranteeing Subsidiaries shall not be entitled to any right of subrogation
in relation to the Holders in respect of any obligations

 

2



--------------------------------------------------------------------------------

 

guaranteed hereby until payment in full of all obligations guaranteed hereby.

 

  (g) As between the Guarantors, on the one hand, and the Holders and the
Trustee, on the other hand, (x) the maturity of the obligations guaranteed
hereby may be accelerated as provided in Article 6 of the Indenture for the
purposes of this Subsidiary Guarantee, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (y) in the event of any declaration of acceleration of
such obligations as provided in Article 6 of the Indenture, such obligations
(whether or not due and payable) shall forthwith become due and payable by the
Guarantors for the purpose of this Subsidiary Guarantee.

 

  (h) The Guarantors shall have the right to seek contribution from any
non-paying Guarantor so long as the exercise of such right does not impair the
rights of the Holders under the Guarantee.

 

  (i) Pursuant to Section 11.03 of the Indenture, after giving effect to any
maximum amount and any other contingent and fixed liabilities that are relevant
under any applicable Bankruptcy or fraudulent conveyance laws, and after giving
effect to any collections from, rights to receive contribution from or payments
made by or on behalf of any other Guarantor in respect of the obligations of
such other Guarantor under Article 11 of the Indenture, this new Subsidiary
Guarantee shall be limited to the maximum amount permissible such that the
obligations of such Guarantor under this Subsidiary Guarantee will not
constitute a fraudulent transfer or conveyance.

3. EXECUTION AND DELIVERY. Each Guaranteeing Subsidiary agrees to execute the
Subsidiary Guarantee as provided by Section 11.04 of the Indenture and Exhibit E
thereto and to recognize that the Subsidiary Guarantees shall remain in full
force and effect notwithstanding any failure to endorse on each Note a notation
of such Subsidiary Guarantee.

4. GUARANTEEING SUBSIDIARIES MAY CONSOLIDATE, ETC. ON CERTAIN TERMS.

 

  (a) Except as otherwise provided in Section 11.06 of the Indenture, the
Guaranteeing Subsidiaries may not sell or otherwise dispose of all or
substantially all of its assets to, or consolidate with or merge with or into
(whether or not such Guarantor is the surviving Person), another Person, other
than the Company or another Guarantor, unless:

(i) immediately after giving effect to such transaction, no Default or Event of
Default exists; and

(ii) either:

 

3



--------------------------------------------------------------------------------

  (a) subject to Section 11.06 hereof, the Person acquiring the property in any
such sale or disposition or the Person formed by or surviving any such
consolidation or merger assumes all the obligations of that Guarantor under this
Indenture, its Subsidiary Guarantee and the Registration Rights Agreement
pursuant to a supplemental indenture satisfactory to the Trustee; or

 

  (b) the Net Proceeds of such sale or other disposition are applied in
accordance with the applicable provisions of this Indenture.

 

  (b) In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the
Subsidiary Guarantee endorsed upon the Notes and the due and punctual
performance of all of the covenants and conditions of the Indenture to be
performed by the Guarantor, such successor Person shall succeed to and be
substituted for the Guarantor with the same effect as if it had been named
herein as a Guarantor. Such successor Person thereupon may cause to be signed
any or all of the Subsidiary Guarantees to be endorsed upon all of the Notes
issuable hereunder which theretofore shall not have been signed by the Company
and delivered to the Trustee. All the Subsidiary Guarantees so issued shall in
all respects have the same legal rank and benefit under the Indenture as the
Subsidiary Guarantees theretofore and thereafter issued in accordance with the
terms of the Indenture as though all of such Subsidiary Guarantees had been
issued at the date of the execution hereof.

 

  (c) Except as set forth in Articles 4 and 5 and Section 11.06 of Article 11 of
the Indenture, and notwithstanding clauses (i) and (ii) above, nothing contained
in the Indenture or in any of the Notes shall prevent any consolidation or
merger of a Guarantor with or into the Company or another Guarantor, or shall
prevent any sale or conveyance of the property of a Guarantor as an entirety or
substantially as an entirety to the Company or another Guarantor.

5. RELEASES.

 

  (a)

In the event (i) of a sale or other disposition of all of the assets of any
Guarantor (including by way of merger or consolidation) or a sale or other
disposition of all of the Capital Stock of any Guarantor, in each case to a
Person that is not (either before or after giving effect to such transaction) a
Subsidiary of the Company; provided that the Net Proceeds of such sale or other
disposition are applied in accordance with the applicable provisions of the
Indenture, including, without limitation, Section 4.10 thereof, or (ii)

 

4



--------------------------------------------------------------------------------

 

the Company designates any Restricted Subsidiary that is Guarantor as an
Unrestricted Subsidiary in accordance with the applicable provisions of the
Indenture, including, without limitation, Section 4.20 thereof, then such
Guarantor (in the event of a sale or other disposition, by way of merger,
consolidation or otherwise, of all of the Capital Stock of such Guarantor) or
the corporation acquiring the property (in the event of a sale or other
disposition of all or substantially all of the assets of such Guarantor) will be
released and relieved of any obligations under its Subsidiary Guarantee;
provided that the Net Proceeds of such sale or other disposition are applied in
accordance with the applicable provisions of the Indenture, including without
limitation Section 4.10 of the Indenture. Upon delivery by the Company to the
Trustee of an Officers’ Certificate and an Opinion of Counsel to the effect that
such sale or other disposition was made by the Company in accordance with the
provisions of the Indenture, including without limitation Section 4.10 of the
Indenture, the Trustee shall execute any documents reasonably required in order
to evidence the release of any Guarantor from its obligations under its
Subsidiary Guarantee.

 

  (b) Any Guarantor not released from its obligations under its Subsidiary
Guarantee shall remain liable for the full amount of principal of and interest
on the Notes and for the other obligations of any Guarantor under the Indenture
as provided in Article 11 of the Indenture.

6. NO RECOURSE AGAINST OTHERS. No past, present or future director, officer,
employee, incorporator, stockholder or agent of any Guaranteeing Subsidiary, as
such, shall have any liability for any obligations of the Company or any
Guaranteeing Subsidiary under the Notes, any Subsidiary Guarantees, the
Indenture or this Supplemental Indenture or for any claim based on, in respect
of, or by reason of, such obligations or their creation. Each Holder of the
Notes by accepting a Note waives and releases all such liability. The waiver and
release are part of the consideration for issuance of the Notes. Such waiver may
not be effective to waive liabilities under the federal securities laws and it
is the view of the SEC that such a waiver is against public policy.

7. GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT TO APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

9. COUNTERPARTS. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

10. EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.

 

5



--------------------------------------------------------------------------------

11. THE TRUSTEE. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiaries and the Company.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

Dated: March 23, 2007

 

LIBERMAN BROADCASTING OF DALLAS LLC LIBERMAN BROADCASTING OF DALLAS LICENSE LLC
LIBERMAN TELEVISION OF HOUSTON LLC KZJL LICENSE LLC LIBERMAN BROADCASTING OF
HOUSTON LLC LIBERMAN BROADCASTING OF HOUSTON LICENSE LLC LIBERMAN TELEVISION OF
DALLAS LLC LIBERMAN TELEVISION OF DALLAS LICENSE LLC By:       /s/ Lenard D.
Liberman

Name:   Lenard D. Liberman Title:   Chief Financial Officer for each of the
entities listed above LBI MEDIA, INC. By:       /s/ Lenard D. Liberman

Name:   Lenard D. Liberman Title:   Chief Financial Officer

GUARANTORS:

 

LIBERMAN TELEVISION OF HOUSTON, INC. KZJL LICENSE CORP. LIBERMAN TELEVISION,
INC. KRCA TELEVISION, INC. KRCA LICENSE CORP. LIBERMAN BROADCASTING, INC. LBI
RADIO LICENSE CORP. LIBERMAN BROADCASTING OF HOUSTON, INC. LIBERMAN BROADCASTING
OF HOUSTON LICENSE CORP. EMPIRE BURBANK STUDIOS, INC. LIBERMAN TELEVISION OF
DALLAS, INC. LIBERMAN TELEVISION OF DALLAS LICENSE CORP. LIBERMAN BROADCASTING
OF DALLAS, INC. LIBERMAN BROADCASTING OF DALLAS LICENSE CORP. By:         /s/
Lenard D. Liberman

Name:   Lenard D. Liberman Title:   Chief Financial Officer for each of the
entities listed above



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

as Trustee

By:   /s/ Thomas Zrust   Authorized Signatory

 

S-2